Exhibit 24.1 POWER OF ATTORNEY WHEREAS, the undersigned officers and directors of Bel Fuse Inc. desire to authorize Daniel Bernstein and Colin Dunn to act as their attorneys-in-fact and agents, for the purpose of executing and filing the Registration Statement described below, including all amendments and supplements thereto, NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Daniel Bernstein and Colin Dunn, and each of them, his or her true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, to sign the Registration Statement on Form S-3 of Bel Fuse Inc. registering Class B common stock, preferred stock, warrants, debt securities, depositary shares and units for sale pursuant to Rule 415 of the Securities and Exchange Commission (the “SEC”) and any and all amendments and supplements to such registration statement, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the SEC, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully and to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitute or substitutes, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned have executed this power of attorney in the following capacities as of March 19, 2014. /s/ Daniel Bernstein Daniel Bernstein President, Chief Executive Officer and Director /s/ John S. Johnson John S. Johnson Director /s/ Colin Dunn Colin Dunn Vice President of Finance, Treasurer and Secretary /s/ Mark B. Segall Mark B. Segall Director /s/ Howard B. Bernstein Howard B. Bernstein Director /s/ Robert H. Simandl Robert H. Simandl Director /s/ Avi Eden Avi Eden Director /s/ John F. Tweedy John F. Tweedy Director /s/ Peter Gilbert Peter Gilbert Director /s/ Norman Yeung Norman Yeung Director
